Citation Nr: 1337073	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  08-08 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a left knee condition. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1999 to September 1999, October 2003 to September 2004, and October 2005 to April 2006.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Paul, Minnesota.

In February 2012, the Board remanded the claim to the RO (via the Appeals Management Center (AMC)) for additional development, to include a new VA joint examination. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a left knee condition. After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claim.

Specifically, the Board notes that the issue was remanded for further development in February 2012, and in particular, it was requested that the Veteran be scheduled for VA examinations to determine the nature and etiology of his claimed left knee condition. 

The record shows that the Veteran was scheduled for a VA examination on March 5, 2012, but he failed to report for this examination.  In April 2012, the Veteran submitted a statement requesting that he be rescheduled for another examination.  He stated that he was unable to attend the scheduled March 2012 VA examination due to personal reasons, and he would like to be rescheduled for another VA examination. 

In light of the need of a medical opinion in order to adjudicate the Veteran's claim, the Veteran's assertion that he was unavailable to attend the previous examination, and his desire to present for such a VA examination, the Board finds that these issues should be remanded once again in order to schedule the Veteran for a VA examination to determine whether he has a current left knee condition that is etiologically related to his period of service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).  

Additionally, as it appears that the Veteran has had multiple addresses in the recent past, the RO/AMC should ensure that the Veteran's current address is of record.  His most recent correspondence, an application for dependency, shows a different address from the one in which he was previously contacted at in 2012. 

Further, as the issue is already being remanded, the RO/AMC should take this opportunity to associate with the claims file any recent VA treatment records relating to the Veteran's claimed left knee disorder that have not already been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Ensure that the Veteran's current address is of record.

2. Obtain any and all VA treatment records relating to the Veteran's claimed left knee disorder that have not already been associated with the claims file.

3.  Reschedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's claimed left knee condition.  The claims folder should be provided to the examiner for review in conjunction with the examination.  

After reviewing the claims file and the findings from clinical examination, the examiner should render an opinion as to whether it is at least as likely as not that any left knee condition diagnosed on examination is related to the Veteran's service.  In doing so, the examiner should consider the Veteran's reported history as well as the medical evidence contained in the March 2005 private treatment records, the relevant service treatment records dated in October 2005, March 2006, and April 2006, as well as the two October 2006 VA examination reports. 

(If the Veteran fails to report to the rescheduled VA examination, without any reason or indication to be rescheduled, then the claims folder should be reviewed by the examiner in order to provide the above requested medical opinion.  If the examiner is unable to provide a medical opinion without examination of the Veteran, then the examiner should state so and why.)

The VA examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions. 

4. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC) was issued with respect to these claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a SSOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


